DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks/Interview Summary

	MPEP § 713 indicates:  
	Applicant’s summary of what took place at the interview should be carefully checked to ensure the accuracy of any argument or statement attributed to the examiner during the interview. If there is an inaccuracy and it bears directly on the question of patentability, it should be pointed out in the next Office communication from the examiner (e.g., rejection, interview summary, or notice of allowability), wherein the examiner should set forth an accurate version of the examiner's argument or statement.  (Emphasis added.)
	
	In accordance with the MPEP, there are inaccuracies in Applicant’s summary of the interview held on 9/2/21.  This section responds to Applicant’s Remarks in order to address the inaccuracies and clarify the prosecution record.
	Applicant submits “During the interview, it was agreed that the above amendments to the detailed description of specification made herein are supported by at least FIGS. 8A and 8B of the original disclosure.”  (See Section “Statement of the Substance of the Interview”)
	First, the substance of the interview held on 9/2/21 is summarized in the Interview Summary dated 9/8/21.  The interview only discussed the characterization of species (a)-(e) set forth in the Restriction Requirement of 5/11/21.  
not discuss amendments to the specification.  There was no agreement reached on amendments to the specification.  Notably, Applicant’s amendment to the specification raises an issue of new matter as set forth below.
	
	Applicant submits “As can be seen from FIGS. 8A, 8B, and 14, the circuit elements 21 of are formed on a surface of the substrate, which is recessed from the uppermost (top) surface.”  (See Title “Remarks”, second paragraph.)
	In response, there is no disclosure in the original specification that the top surface of the epitaxial layer (20D) is recessed.  This means the circuit elements are not disposed on a recessed top surface of the epitaxial layer.  The circuit elements are disposed in the epitaxial layer 20D as originally disclosed in the specification at para. [0079].

	Applicant submits “As agreed during the May 11 [correction Sept 2] interview, the circuit elements  (21) of Species c) to e) are formed on a surface of the second base recessed from the "top surface" (i.e., uppermost surface) of the second base.”  (See Section “The Election”)
There as no agreement that the circuit elements are formed on a surface of the second base recessed from the top surface.  As previously indicated there is no disclosure in the original specification that the top surface of the epitaxial layer (20D) is recessed.  
The disposition of the circuit elements is set forth in Interview Summary dated 9/8/21 that provides clarification to on the characterization of species (a)-(e):
In species (a)-(b), figs. 1-3A, 5-6, 7 and 11, the circuit elements (21) are disposed above a top surface of epitaxial layer (20).
In species (c)-(e), figs. 8-9 and 14-16, the circuit elements (21) are disposed below a top surface of epitaxial layer (20).

Election/Restrictions
Applicant's election with traverse of Group I, species (a), Figs. 1-3A, 5-6, 7 and 11, claims 1-8 and 16-19, in the reply filed on 10/12/21 is acknowledged.  
The traversal is on the ground(s) that “Applicant traverses the requirement insofar as Applicant believes the Office's characterization of the species is based on a believed inaccurate term ‘embedded.’”
This is not found persuasive because the Interview Summary dated 9/8/21 provides clarification to on the characterization of species (a)-(e).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/21.
Applicant’s cancellation of non-elected claim 20 is acknowledged.
Applicant’s addition of new claim 21 (withdrawn) is acknowledged.

Claims 1-19 and 21 are pending and claims 9-15 and 21 are withdrawn
Claims 1-8 and 16-19 are subject to examination at this time.

Specification
The amendment filed 10/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant’s amendment to para. [0079] to disclose “A plurality of circuit elements 21 are disposed [[in]] on the epitaxial layer 20D.” raises an issue of new matter.  Referring to in the epitaxial layer 20D.
Applicant’s amendment to para. [0105] to disclose “A plurality of circuit elements 21 are formed [[in]] on the epitaxial layer.” raises an issue of new matter.  Referring to Applicant’s fig. 14, it can be seen that the circuit elements on disposed in the epitaxial layer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 4, it is unclear if “a conductor protrusion for external connection” is the same conductor protrusion or a different conductor protrusion from “a conductor protrusion” recited in claim 1, line 9.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Thermal Conductivity of Metals, Metallic Elements and Alloys", The Engineering Toolbox (retrieved on Oct 2021 from https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html)
"Young's Modulus, Tensile Strength and Yield Strength Values for some Materials", The Engineering Toolbox (retrieved on Oct 2021 from  https://www.engineeringtoolbox.com/young-modulus-d_417.html)
Osterlund et al., "Mechanical properties and reliability of aluminum nitride thin films", Journal of Alloys and Compounds (2019):  pages 306-313.
Ahn, US Publication No. 2010/0270591 A1 (e.g. See para. [0017], “As an example, the first compound semiconductor material can include GaN, InGaN, AlN,…”)
Hino et al., US Publication No. 2016/0322327 A1 (e.g. See para. [0067], “The IGBT as one of the semiconductor elements 1 includes a collector electrode as a back surface electrode and a gate electrode and an emitter electrode as upper surface electrodes.”)
Arai et al., US Publication No. 2015/0008570 A1 (e.g. See para. [0000], “In the semiconductor device 600, the electrode (for example, an emitter electrode, a gate electrode, and the like in a case of an IGBT) formed on the upper surface of the semiconductor elements 7…”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


	Claim(s) 1-5 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al., US Publication No. 2012/01611190 A1 (from the IDS).

	Yao anticipates:
1. A semiconductor device comprising (see fig. 2): 
	a substrate (110/113/117/121), the substrate including a first base (110, e.g. Si at para. [0046]) and a second base (113/117, e.g. AlN at para. [0055] – [0056) disposed on or above the first base, the second base being composed of a material different from a material constituting the first base, and the first base (110, e.g. Si) having a higher thermal conductivity than the second base (e.g. 113/117, e.g. AlN)
	a circuit element (220) disposed on or above a surface of the substrate; 
	an electrode (125) disposed on or above the surface of the substrate, the electrode being connected (224) to the circuit element (220); and 
	a conductor protrusion (121/111, 122/118) for external connection, the conductor protrusion being disposed on or above the substrate and connected to the circuit element (e.g. 121/111 is connected to 220 through 116) or the electrode (e.g. 122/118 is directly connected to 126)
	wherein the circuit element (220) and the electrode (126) are disposed on or above the second base.  See Yao at para. [0001] – [0083], figs. 1-8.

2. The semiconductor device according to claim 1, wherein 
	the first base is a base composed of an elemental semiconductor (110, e.g. Si at para. [0046]), and 
para. [0055] – [0056).

3. The semiconductor device according to claim 1, wherein the second base (113/117) has a smaller thickness than the first base (110), fig. 2.

4. The semiconductor device according to claim 1, wherein the circuit element (220 is a LED chip) is a heating element that generates heat while being operated, and the conductor protrusion (e.g. 121/111) is disposed in the immediate vicinity of the circuit element that is the heating element, fig. 2

5. The semiconductor device according to claim 1, wherein the second base (113/117)  is arranged not to protrude from an edge (e.g. coplanar at edge) of the first base (110), fig. 2.

Regarding claim 17:
	Yao teaches the limitations as applied to claim 3 above.

Regarding claim 18:
	Yao teaches the limitations as applied to claim 4 above.

Regarding claim 19:
	Yao teaches the limitations as applied to claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3-5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki et al., US Publication No. 2016/0343837 A1 (from the IDS).

	Sasaki anticipates:
1. A semiconductor device comprising (see figs. 1 and 3): 
	a substrate (133/340), the substrate including a first base (133) and a second base (340) disposed on or above the first base, the second base (e.g. 340 is GaAs at para. [0029]) being composed of a material different from a material constituting the first base (e.g. 133 is collector wire), and the first base (e.g. A collector wire 133 is inherently or obviously a metal.) discloses  having a higher thermal conductivity than the second base (e.g. 340 is GaAs); 
	a circuit element (e.g. Interpreted as 2nd circuit element 110 from the left in the figure. There are a total 16 circuit elements 110.). disposed on or above a surface of the substrate; 
	an electrode (133, 131, 134, 332) disposed on or above the surface of the substrate, the electrode being connected to the circuit element; and 
	a conductor protrusion (140) for external connection, the conductor protrusion being disposed on or above the substrate and connected to the circuit element  or the electrode, 
	wherein the circuit element (e.g. 2nd circuit element 110 from the left in the figure) and the electrode (133, 131, 134, 332) are disposed on or above the second base (340).  See Sasaki at para. [0001] – [0059], figs. 1-10.



4. The semiconductor device according to claim 1, wherein the circuit element (e.g. 2nd circuit element 110 from the left in the figure) is a heating element that generates heat while being operated, and the conductor protrusion (140) is disposed in the immediate vicinity of the circuit element that is the heating element, figs. 1 and 3.

5. The semiconductor device according to claim 1, wherein the second base (e.g. 2nd circuit element 110 from the left in the figure) is arranged not to protrude from an edge of the first base (133), fig. 1.

16. The semiconductor device according to claim 1, further comprising: 
	a first base-side electrode (130) disposed on or above a surface of a portion of the first base (133), the portion not overlapping the second base (340 of 2nd circuit element 110 from the left in the figure), and 
	a conductor protrusion (140) for external connection, the conductor protrusion (140) being connected to the first base-side electrode (130), figs. 1 and 3.


Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., US Publication No. 2015/0366048 A1 in view of Hatori, US Publication No. 2015/0084179 A1.

	In a first interpretation, Nagase teaches:


	a substrate (31/32/13B/13A), the substrate including a first base (31) and a second base (13A) disposed on or above the first base, the second base (13A- aluminum Al, para. [0056]) being composed of a material different from a material constituting the first base (31- copper Cu), and the first base (31- copper Cu, para. [0074]) having a higher thermal conductivity than the second base (13A- aluminum Al, para. [0056]);
	a circuit element (3) disposed on or above a surface of the substrate; 
	an electrode (e.g. In a first interpretation element 12A of circuit layer 12 in fig. 1; 112A of circuit layer 112 in fig. 7.  In a second interpretation an electrode such as an emitter electrode, gate electrode or collector electrode is inherent or obvious in a semiconductor device 3 having an IGBT component at para. [0051].  See disclosure of “electric conduction to the IGBT device” at para. [0137].  Also see the Hatori reference below.) disposed on or above the surface of the substrate, the electrode being connected to the circuit element; and 
	a conductor protrusion (12B in fig. 1; 112B in fig. 7) for external connection, the conductor protrusion being disposed on or above the substrate and connected to the circuit element or the electrode, 
	wherein the circuit element (3) and the electrode (2) are disposed on or above the second base (13A).  See Nagase at para. [0001] – [0157], figs. 1-12. 

Regarding claim 1:
	Hatori is evidence an IGBT has an electrode such as an emitter electrode, gate electrode or collector electrode.  See Hatori fig. 1 and para. [0024] disclosing, “In a case of the IGBT, for example, an emitter electrode and a gate electrode of the IGBT are provided on the chip upper surface 11 and a collector electrode of the IGBT is provided on the chip lower surface 12.”


	Nagase further teaches:
3. The semiconductor device according to claim 1, wherein the second base (13A) has a smaller thickness than the first base (31), fig. 1

4. The semiconductor device according to claim 1, wherein the circuit element is a heating element (e.g. semiconductor device 3 has electric components and an IGBT component at para. [0051]) that generates heat while being operated, and the conductor protrusion (12B in fig. 1; 112B in fig. 7) is disposed in the immediate vicinity of the circuit element (3) that is the heating element.

5. The semiconductor device according to claim 1, wherein the second base (13A) is arranged not to protrude from an edge of the first base (31), figs. 1 and 7.

6. The semiconductor device according to claim 1, further comprising (see fig. 2): 
	a joint layer (13B) interposed between the first base (31) and the second base (13A), the joint layer joining the first base and the second base to each other, 
	the joint layer (13B- copper Cu, para. [0057]) being composed of a metal having a higher thermal conductivity than the second base (13A- aluminum Al, para. [0056]).

8. The semiconductor device according to claim 6, further comprising: (see fig. 2) an alloy layer (13C) interposed between the joint layer (13B) and the second base (13A), the alloy layer being formed by alloying the joint layer with the second base, para. [0059].

Regarding claim 8:

Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nagase with the teachings of Hatori because an IGBT is a transistor with a gate electrode, emitter electrode and collector electrode.  See Hatori at para. [0024].


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., US Publication No. 2015/0366048 A1 in view of Hatori, US Publication No. 2015/0084179 A1.

	In a second interpretation, Nagase teaches:

1. A semiconductor device comprising (see figs. 1, 2 and 7): 
	a substrate (31/32/13B/13A), the substrate including a first base (31) and a second base (11) disposed on or above the first base, the second base (11- ceramic aluminum nitride AlN, para. [0054]) being composed of a material different from a material constituting the first base (31- copper Cu), and the first base (31- copper Cu, para. [0074]) having a higher thermal conductivity than the second base (11- ceramic aluminum nitride AlN, para. [0054]);
	a circuit element (3) disposed on or above a surface of the substrate; 
	an electrode (e.g. In a first interpretation element 12A of circuit layer 12 in fig. 1; 112A of circuit layer 112 in fig. 7.  In a second interpretation an electrode such as an emitter electrode, gate electrode or collector electrode is inherent or obvious in a semiconductor device 3 having an IGBT component at para. [0051].  See disclosure of “electric conduction to the IGBT device” at para. [0137].  Also see the Hatori reference below.) disposed on or above the surface of the substrate, the electrode being connected to the circuit element; and 
	a conductor protrusion (12B in fig. 1; 112B in fig. 7) for external connection, the conductor protrusion being disposed on or above the substrate and connected to the circuit element or the electrode, 
	wherein the circuit element (3) and the electrode (2) are disposed on or above the second base (11).  See Nagase at para. [0001] – [0157], figs. 1-12. 

Regarding claim 1:
	Hatori is evidence an IGBT has an electrode such as an emitter electrode, gate electrode or collector electrode.  See Hatori fig. 1 and para. [0024] disclosing, “In a case of the IGBT, for example, an emitter electrode and a gate electrode of the IGBT are provided on the chip upper surface 11 and a collector electrode of the IGBT is provided on the chip lower surface 12.”

3. The semiconductor device according to claim 1, wherein the second base (11) has a smaller thickness than the first base (31), fig. 1

4. The semiconductor device according to claim 1, wherein the circuit element is a heating element (e.g. semiconductor device 3 has electric components and an IGBT component at para. [0051]) that generates heat while being operated, and the conductor protrusion (12B in fig. 1; 112B in fig. 7) is disposed in the immediate vicinity of the circuit element (3) that is the heating element.

5. The semiconductor device according to claim 1, wherein the second base (11) is arranged not to protrude from an edge of the first base (31), figs. 1 and 7.

6. The semiconductor device according to claim 1, further comprising (see fig. 2): 
	a joint layer (13A- aluminum Al, para. [0056]) interposed between the first base (31) and the second base (11), the joint layer joining the first base and the second base to each other, 
	the joint layer (13A- aluminum Al, para. [0056]) being composed of a metal having a higher thermal conductivity than the second base (11- ceramic aluminum nitride AlN, para. [0054]).

7. The semiconductor device according to claim 6, wherein the joint layer (13A- aluminum Al, para. [0056]) has a lower modulus of elasticity than the second base (11- ceramic aluminum nitride AlN, para. [0054]).

para. [0024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						4 January 2022